Citation Nr: 1105786	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-12 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUES

1.  Entitlement to service connection for chronic kidney disorder 
claimed as kidney failure.

2.  Entitlement to service connection for Reiter's syndrome with 
resulting kidney disability as secondary to prescribed 
nonsteroidal anti-inflammatory medications (NSAIDs) used to treat 
Reiter's syndrome.

3.  Entitlement to compensation benefits for kidney disability 
pursuant to 38 U.S.C.A. § 1151.



REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1970.

This appeal comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony before the undersigned Veterans 
Law Judge at the VARO on Travel Board in January 2009; a 
transcript is of record.

In a March 2009 decision, the Board denied claims of service 
connection for entitlement to service connection for chronic 
kidney disorder claimed as kidney failure, and entitlement to 
compensation benefits for kidney disability pursuant to 
38 U.S.C.A. § 1151.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).

By order dated May 2010, the Court remanded the case to the Board 
pursuant to the terms of a Joint Motion for Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The parties to the JMR have determined that additional 
development is necessary to decide this case.  At the outset, the 
Board must identify the claims currently on appeal before the 
Board.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court 
clarified the concept of what issues are encompassed in a service 
connection "claim" filed by a claimant.  In Clemons, the Court 
held that the scope of a claim must be understood from the 
viewpoint of a lay claimant who may not be required to understand 
sophisticated legal or medical distinctions, and that "the 
claimant's intent in filing a claim is paramount to construing 
its breadth."  The Court also cited the holding in Ingram v. 
Nicholson, 21 Vet. App. 232, 254 (2007), which held that VA must 
apply a "sympathetic reading" to a lay person's pleadings with 
attention focused upon the symptoms the claimant is attempting to 
service connect.

The Board also notes that, under 38 U.S.C.A. § 7105(a), an appeal 
to the Board must be initiated by a notice of disagreement (NOD) 
and completed by a substantive appeal after a statement of the 
case (SOC) is furnished to the Veteran.  In essence, the 
following sequence is required: There must be a decision by the 
RO, the Veteran must express timely disagreement with the 
decision (NOD), VA must respond by explaining the basis for the 
decision to the Veteran (SOC), and finally, the Veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 
20.203 (2010).

At the time of the Board's decision in March 2009, the Veteran 
had argued that his currently diagnosed kidney disease was 
related to his inservice treatment for nonspecific urethritis and 
ureteral stone.  Alternatively, he argued that his kidney disease 
was caused or aggravated by negligence on the part of VA 
personnel by failing to monitor the effects of NSAID 
prescriptions over many years.

The Board notes that, in April 2006, a VA examiner commented that 
nonspecific urethritis was a sexually transmitted infection which 
led to complications such as Reiter's Syndrome.  At that time, 
the examiner indicated that the Veteran had not manifested 
Reiter's Syndrome.

In argument before the Court, the Veteran's representative argued 
for the first time that the Veteran had, in fact, been diagnosed 
with Reiter's Syndrome which had been treated by VA with NSAIDs.  
It was further argued that the Veteran's Reiter's Syndrome is of 
service-connected origin so that the side-effects of NSAIDs used 
to treat this disorder (kidney disease) should also be service-
connected.

The parties to the JMR indicated that the Board's erred in 
failing to discuss Reiter's syndrome which, according to the VA 
examiner's April 2006 opinion, "may be significant with regard 
to Appellant's claim."  See Joint Motion for an Order Vacating 
the Board Decision and Incorporating the Terms of this Remand 
dated May 2010, p. 5.  The Board was subsequently ordered to 
address this contention.  Id.

The Veteran's representative has now raised a claim of 
entitlement to service connection for Reiter's syndrome with 
kidney disability as secondary to prescribed NSAIDs used to treat 
Reiter's syndrome.  The Board acknowledges that a service 
connection claim involves all possible theories of entitlement, 
such as direct, presumptive and secondary bases.  See Bingham v. 
Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005).  

However, the Reiter's Syndrome disability theory advanced before 
the Court raises a whole new service connection issue.  Given the 
explicit orders contained within the JMR, the Board construes the 
JMR as including on appeal a separate and inextricably 
intertwined issue of service connection for Reiter's syndrome 
with kidney disability as secondary to prescribed NSAIDs used to 
treat Reiter's syndrome.  See generally Exxon Corp. v. United 
States, 931 F.3d 874, 877 (Fed. Cir. 1991) (the law of the case 
doctrine requires a trial court to follow the rulings of an 
appellate court).

With respect to the JMR terms, the Veteran testified to the RO in 
February 1996 that he had filed a disability claim with the 
Social Security Administration (SSA) due to unemployability 
caused by PTSD and lumbar disc disease.  The parties to the JMR 
have determined that these records may be relevant to the issues 
on appeal to the extent that they might reveal the extent of the 
Veteran's NSAID usage.  The case, therefore, is remanded to 
obtain all available SSA records.

The parties to the JMR also concluded that additional VA opinion 
was required which took into consideration the Veteran's history 
of Reiter's Syndrome and extent of NSAID usage, which could be 
further clarified with the receipt of SSA records.  As such, 
further opinion will be obtained.  

However, the Board finds that additional issues not addressed in 
the JMR must be addressed by the VA examiner.  Notably, a 
November 2010 private medical opinion opined that the Veteran's 
Reiter's syndrome was of service-connected origin which, in turn, 
resulted in renal disease as a result of long-term NSAID use.  

At this time, the Board is unable to determine the probative 
value of this opinion as it is unclear whether it is based upon 
an accurate factual premise.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (important guiding factors to be used by VA 
adjudicators in evaluating the probative value of a medical 
opinion include: (1) whether the opinion is based upon sufficient 
facts or data; (2) the opinion is the product of reliable 
principles and methods; and (3) the expert witness has applied 
the principles and methods reliably to the facts of the case.)

As pointed out by the Veteran's representative, a February 18, 
1992 VA clinical record does reflect the Veteran's report of 
being diagnosed with Reiter's Syndrome in approximately 1981-82 
that had been treated with multiple NSAIDs.  The record of actual 
diagnosis, however, is not of record.  Thereafter, some VA 
clinical records include Reiter's Syndrome as a pertinent 
diagnosis.  However, it is unclear whether these assessments were 
based on actual clinical findings or the recorded history as 
first reported by the Veteran.  See generally LeShore v. Brown, 8 
Vet. App. 406 (1995) (an examiner's recording of a medical 
diagnosis made entirely on history reported by a patient has 
little, if any, probative value).

Importantly, the Veteran underwent a VA rheumatology examination 
in November 1999 to evaluate his complaint of hand and back pain 
which considered the Veteran's reported history of being 
diagnosed with Reiter's Syndrome.  This evaluation, which was 
based upon interview of the Veteran, physical examination and 
laboratory findings from September 20, 1999, resulted in the 
following opinion:

I do not feel the patient has an inflammatory 
arthritis to account for his symptoms.  He has no 
evidence of joint swelling and no stigmata for active 
Reiter today.  His back pain has been chronic.

Subsequently, a December 1999 magnetic resonance imaging scan of 
the lumbar spine demonstrated mild disc bulging at L5-S1 and L4-
L5 as well as fluid in the facet joint at L4-5 which could be 
attributed to trauma or inflammation.

Thus, the Board will order a rheumatology examination to clarify 
whether or not the Veteran has manifested Reiter's syndrome at 
any time following service and to obtain a nexus opinion.

The Board also acknowledges arguments presented by the Veteran's 
counsel regarding a potential disparity in the June 2006 VA 
examiner's opinion regarding the actual onset of the Veteran's 
kidney disease and the steps VA took to monitor this disease.  
The Veteran's counsel points out that the VA examiner determined 
that a December 1993 glomerular filtration rate (GFR) reading 
demonstrated the onset of Stage 3 kidney disease.  It is argued 
that the VA examiner failed to explain, on this record, why the 
Veteran was not referred for nephrology consultation until a 
raise of his creatinine level in July 2005.  It is asserted that 
the VA examiner erred in reporting 23 instances of monitoring 
during this time period.

Based upon this argument, the Board will seek clarifying opinion 
regarding the significance of the elevated GFR reading in 
December 1993 with respect to the appropriate standard of care to 
administer at that time.  However, the assertion that VA only 
conducted 4 laboratory tests monitoring the Veteran's kidney 
function between December 1993 and July 2005 (when the Veteran 
was referred for nephrology consultation) is simply a misreading 
of VA clinical records.  In this respect, the record clearly 
contains laboratory findings (including creatine levels) 
conducted in December 1993, April 1994, November 1994, February 
1998, April 1998, May 1998, April 1999, December 2007, August 
2002, July 2003, June 2005 and July 2005.  

Nonetheless, on remand, the Board will also request that all VA 
laboratory test results of the Veteran between December 1993 and 
July 2005 be associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Undertake all developmental action to 
adjudicate the claim of service connection for 
Reiter's syndrome with resulting kidney 
disability as secondary to prescribed 
nonsteroidal anti-inflammatory medications used 
to treat Reiter's syndrome

Request the Veteran to identify the provider of 
treatment who reportedly diagnosed him with 
Reiter's Syndrome in approximately 1981-82, and 
any other private provider of treatment for this 
disorder since that time.  Assist the Veteran in 
obtaining such records.

2.  Obtain the Veteran's clinical records of 
treatment at the Tampa Bay, Florida VA Medical 
Center (VAMC) since January 2009.  Furthermore, 
associate with the claims folder all VA 
laboratory test results (conducted at the James 
J. Howard VA Outpatient Clinic in Brick, New 
Jersey as well as the Tampa Bay VAMC) since 
December 1993.

3.  Obtain the Veteran's Social Security 
Administration records for a claim filed in 
approximately 1996, including all medical 
records which formed the basis of any decision 
rendered.  Efforts to obtain these records 
should also be documented, and any evidence 
received in response to this request should be 
associated with the claims folder.

4.  Upon completion of the above, schedule the 
Veteran for VA rheumatology examination in order 
to determine whether the Veteran has manifested 
Reiter's Syndrome at any time since his 
discharge from service and, if so, whether such 
disorder is related to inservice treatment for 
nonspecific urethritis and/or ureteral stone or 
other incident in service.  The claims file must 
be made available to the examiner for review.  
All appropriate tests and studies should be 
accomplished and all clinical findings should be 
reported in detail.  

Based on the examination and review of the 
record, the examiner is requested to provide 
opinion on the following questions:

    a) whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the Veteran has manifested 
Reiter's syndrome at any time following his 
discharge from service?  In so deciding, the 
examiner is requested to explain in detail the 
evidence for and against a diagnosis of Reiter's 
syndrome; and

    b) if the Veteran has manifested Reiter's 
Syndrome after service discharge, provide 
opinion as to whether it is at least as likely 
as not that such disorder resulted from the 
Veteran's inservice treatment for nonspecific 
urethritis and ureteral stone or other incident 
in service?

5.  Following completion of the VA rheumatology 
examination, forward the Veteran's claims folder 
to a VA nephrology specialist to provide opinion 
regarding the nature and etiology of the 
Veteran's kidney disease as well as whether such 
disorder was caused or aggravated by improper VA 
care.  Following a careful review of the 
evidence, the examiner is requested to answer 
the following questions:

    a) if the Veteran has manifested Reiter's 
Syndrome due to service (see opinion from the 
ordered VA rheumatology examination), is it at 
least as likely as not that the Veteran's 
history of private and VA prescriptions to treat 
this disorder (as opposed to other nonservice-
connected disorders requiring NSAID use) has 
caused and/or aggravated the currently 
manifested kidney disease (the examiner is 
requested to specifically delineate from the 
record the dosages of prescribed NSAIDs 
specifically for Reiter's Syndrome as opposed to 
another nonservice-conncected disorder (e.g., 
lumbar disc disease)); and 

    b) alternatively, whether it is at least as 
likely as not that the Veteran's currently 
manifested kidney disease was caused or 
aggravated by VA carelessness, negligence, lack 
of proper skill, error in judgment, or similar 
instance of fault in furnishing medical 
treatment, or was the result of an event that 
was not reasonably foreseeable?

In so deciding, the examiner is specifically 
requested to clarify the significance of the 
Veteran's elevated GFR reading in December 1993 
with respect to the appropriate standard of care 
administered since that time, to include the 
monitoring (or lack thereof) of kidney 
functioning and prescribed medications. 

Aggravation is defined for legal purposes as a 
worsening of the underlying condition versus a 
temporary flare-up of symptoms.  The supporting 
rationale for all opinions expressed must also 
be provided.

6.  Thereafter, adjudicate the issue of 
entitlement to service connection for Reiter's 
syndrome with resulting kidney disability as 
secondary to prescribed nonsteroidal anti-
inflammatory medications used to treat Reiter's 
syndrome. Follow all appropriate appellate 
procedure.  

Readjudicate the claims on appeal otherwise 
listed on the title page of this decision.  If 
any benefit currently sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental statement of 
the case and an appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

